Citation Nr: 1106543	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  07-22 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for right hip bursitis, as 
secondary to the service-connected lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1971 to 
September 1974 and from March 1981 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue on appeal was initially characterized as entitlement to 
service connection for a hip and leg disability, asserted to be 
secondary to the service-connected lumbosacral strain.  In the 
substantive appeal which was received at the RO in July 2007, the 
Veteran explained that he only wished to pursue a claim for 
service connection for a right hip disability, as secondary to 
the service-connected low back disorder.  Accordingly, the Board 
has redefined the issue on appeal as is listed on the title page 
of this decision.  


FINDING OF FACT

The Veteran's right hip bursitis is secondary to the service-
connected lumbosacral strain.


CONCLUSION OF LAW

Right hip bursitis is due to, or the result of, the service-
connected lumbosacral strain.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.

Applicable law provides that service connection may be granted 
for a disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2010).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Thus, in order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay testimony, 
of service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus or relationship between the 
current disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).

Additionally, under section 3.310(a) of VA regulations, service 
connection may be established on a secondary basis for a 
disability which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and (2) 
that the current disability was either (a) proximately caused by 
or (b) proximately aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-connected 
condition, a veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen, 7 Vet. App. 
at 448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. Davis 
v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from 
October 10, 2006; however, the new provisions require that 
service connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability and 
comparing it to current level of disability.  71 Fed. Reg. 52744-
47 (Sept. 7, 2006).  Although the stated intent of the change was 
merely to implement the requirements of Allen v. Brown, 7 Vet. 
App. 439 (1995), the new provisions amount to substantive changes 
to the manner in which 38 C.F.R. § 3.310 has been applied by VA 
in Allen-type cases since 1995.  Consequently, as the Veteran 
filed his claim in September 2006, prior to the regulation 
change, the Board will apply the older version of 38 C.F.R. § 
3.310, which is more favorable to the claimant because it does 
not require the establishment of a baseline before an award of 
service connection may be made.

In order to establish entitlement to service connection on this 
secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; and 
(3) medical evidence establishing a nexus (i.e., link) between 
the service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  See also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).

In this case, the Board notes that the Veteran has consistently 
argued that a right hip condition, to include right hip bursitis, 
was caused by his service-connected low back disability.  He has 
provided no argument that the disorder had its onset in service 
or within one year of service discharge, or is otherwise 
etiologically related to his active service.  Therefore, in this 
case, the Board has construed the Veteran's claim based on a 
theory of entitlement on a secondary basis.

A review of the service treatment records shows the Veteran was 
injured in a motor vehicle accident in December 1990 and was 
treated thereafter for multiple injuries, including injury to his 
low back.

Post-service treatment records show continued treatment for low 
back complaints.  A post-service diagnosis of degenerative 
disease of the lumbar spine has been made.  Furthermore, service 
connection has been granted for lumbosacral strain (20%, from 
September 1992).  

Private treatment records, from 2005 to 2006, show the Veteran 
was treated by Dr. D. B. P. for right hip bursitis with 
associated symptoms, to include pain.  In March 2007, Dr. D. B. 
P., wrote a letter in which he stated that the Veteran's low back 
disability caused him to walk with an altered gait, which in turn 
put pressure on the hip.  He opined that pressure from the low 
back was causing increased pain in the hip.  In June 2007, Dr. D. 
B. P. wrote a follow-up letter reiterating his prior opinion.

In October 2007, Dr. D. B. P. offered a clarification letter in 
which he stated that the Veteran's right hip condition was due to 
chronic strain and progressive osteoarthritis caused from his 
altered gait and increased pressure on the hip as a result of a 
service-related low back disability.  He noted increased 
discomfort, progressive straining of the hip muscles and 
ligaments, and increased hip pain as symptoms secondary to a 
prior low back injury.

In November 2007, the Veteran was afforded a compensation and 
pension examination.  Following review of the claims folder and 
examination of the Veteran, the examiner opined that the 
Veteran's right hip disability was not related to his service-
connected low back disability.  The examiner reasoned, in 
essence, that there was no relationship between these 
disabilities because there was no evidence of degenerative joint 
disease in the hip and, in any event, a delay in the onset of 
symptoms in the hip made such a relationship unlikely.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, 
the Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).

Based on a complete review of the record, the Board finds the 
evidence to be in relative equipoise.  See Gilbert, supra.  In 
order to prevail in a claim for service connection on a secondary 
basis, the Veteran must show a current disability that is related 
to a service-connected disability.  See Wallin, supra.  In this 
case, the Veteran has a current diagnosis of right hip bursitis.  
A medical opinion offered by private physician, Dr. D. B. P. 
indicates a positive relationship between this diagnosed right 
hip disability and the Veteran's service-connected lumbosacral 
strain.  In this regard, the examiner reasoned that the Veteran 
had an altered gait, due to the prior low back injury, which put 
stress on the hip.  By contrast, a November 2007 VA examiner 
found no evidence of a connection between the Veteran's right hip 
condition and service-connected low back disability, noting a 
delay in the development of symptoms in the right hip.  

The Board finds both medical opinions probative as they are based 
on a review of the Veteran's service history and medical history, 
as well as his contentions.  Nieves-Rodriguez v. Peake, No. 06-
312 (U.S. vet. App. Dec. 1, 2008) (holding that claims file 
review, as it pertains to obtaining an overview of a claimant's 
medical history, is not a requirement for private medical 
opinions and that a private medical opinion may not be discounted 
solely because the opining clinician did not review the claims 
file); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) 
(holding that the probative value of medical opinion evidence is 
based on the personal examination of the patient, the knowledge 
and skill in analyzing the data, and the medical conclusion 
reached).  Although the private examiner did not review the 
entire claims file, the Board finds his medical opinion equally 
probative to that of the VA examiner because the private doctor 
has treated the Veteran's right hip condition since 2005 and is 
intimately familiar with the Veteran's medical history.  

This evidence is in relative equipoise.  Accordingly, the Board 
finds that service connection for right hip bursitis, as 
secondary to the service-connected lumbosacral strain is 
warranted.  


ORDER

Entitlement to service connection for right hip bursitis, as 
secondary to the service-connection lumbosacral strain, is 
granted.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


